                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



CITY OF ALBUQUERQUE,

                               Plaintiff,


        v.
                                                             Case No. 1:20-cv-00371-KG-KK


MERRICK B. GARLAND, in his official capacity as
Attorney General of the United States, and the U.S.
DEPARTMENT OF JUSTICE,

                               Defendants.



                                              ORDER

        In light of the changed circumstances described in the Parties’ Stipulation and Joint Motion

to Dismiss, ECF No. 44, the Court finds that this case, with the exception of a request for attorney

fees to be filed by the City of Albuquerque within four weeks of entry of this Order, has become

moot.

        IT IS ORDERED that

        1.     The Parties’ Joint Motion to Dismiss is hereby GRANTED;

        2.     The Court’s preliminary injunction, ECF No. 42, is DISSOLVED; and

        3.     The above-captioned case is DISMISSED with prejudice.




                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE



                                                  1
